Title: From James Madison to Charles Simms, 31 October 1807
From: Madison, James
To: Simms, Charles



Sir
Washington  Ocr. 31, 1807

I have recd your favor of the 30th. and thank you for your attention to the articles expressed to me from Lisbon.  Having no invoice of them, I must ask the favor of you to proceed according to the rules in such cases, and to let me know the amt. which is to be remitted; forwarding them to this place by the first oppy. that may be convenient.  As the articles for the President & others are all addressed to me, it will be best to let all the duties &c. to be included with mine, and the articles sent to me also.  Very respectfully I am Sr yr. obedt. sert.

James Madison

